DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of species of example 1 in the reply filed on April 1, 2021 is acknowledged.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on December 11, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Claim Objections
4.	Claims 7 and 23 objected to because of the following informality.  The claims are not written in proper alternative or Markush format.  The following correction is suggested:  replace “and” with “or” for proper alternative form.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating pain, migraine, asthma and itch, it does not reasonably provide enablement for the treatment of other diseases within the scope of the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The standard for determining whether the specification meets the enablement
requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242
ITS, 261,270 (1918) which postured the question:  is the experimentation needed to
practice the invention undue or unreasonable?  That standard is still the one to be
applied, in re Wands, 858 F.2d 731,737, 8USPG2s 1400, 1404 (Fed. Cir. 1988).  MPEP
2184.01(a) states "There are many factors to be considered when determining whether
there is sufficient evidence to support a determination that a disclosure does not satisfy
the enablement requirement and whether any necessary experimentation is undue".
The factors are applied below to the instant claims.
The breadth of the claims and nature of invention 
The claims are drawn to methods of treating diseases or conditions mediated by TRPA1 activity.  The specification names various diseases that are within the scope of the claims.  See pages 68-72.  Some named diseases and conditions are, for example, pain, migraine, asthma, itch, chronic obstructive pulmonary disease, incontinence, urinary tract disorder.

The state of the prior art, level of ordinary skill, level of predictability, amount of guidance provided
The state of the art recognizes the instant utility in the treatment of certain diseases:  pain and migraine (see Benemei et al.), asthma (see Balestrini et al.), itch (see Chernov-Rogan et al.).

Neither the state of the art nor the instant specification provide any direction for the treatment of other diseases or conditions using agents of the instant utility.  Thus the treatment of other diseases within the scope of the claims is a nascent field.  

Moreover, the state of the art recognizes certain utilities as useful in the treatment of diseases, which does not include modulation of TRPA1 activity.  For example, see references of chronic obstructive pulmonary disease, incontinence, urinary tract disorder.

The quantity of experimentation needed to make or use the invention 
In the absence of working examples/direction, enablement rests on the existence of an art recognized predictable correlation between the disclosed activity and the claimed method. Evidence suggests that this requirement is not met for the instant case. The amount of experimentation is undue. The experimentation required is to test the claimed compounds in preclinical animal models of each and every disease that is within the scope of the claims, determine if the results indicate clinical studies, and if so test the compounds in clinical studies.  These studies will have to indicate that the compounds of the claims are effective in the treatment of all the claimed diseases.  It is therefore determined that the instant disclosure does not enable one of ordinary skill to practice the full scope of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 18-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims refer to variables that are not defined.  The independent claim also does not define these variables.  For this reason, the structural metes and bounds of the claims cannot be ascertained.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim defines variable A as 
    PNG
    media_image1.png
    110
    147
    media_image1.png
    Greyscale
.  However, claim 4 which it depends from does not include this embodiment, rather it includes the narrower embodiment of 
    PNG
    media_image2.png
    92
    152
    media_image2.png
    Greyscale
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626